     Case: 1:18-cv-02553 Document #: 126 Filed: 08/28/20 Page 1 of 6 PageID #:1389




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

HANNIBAL DWAN EASON,                                   )
                                                       )
        Plaintiff,                                     )
                                                       )
v.                                                     )       No. 18 cv 2553
                                                       )
ILLINOIS GOVERNOR JB PRITZKER;                         )       Judge Steven C. Seeger
ROB JEFFREYS, ACTING                                   )
DIRECTOR OF THE ILLINOIS                               )
DEPARTMENT OF CORRECTIONS;                             )
FORMER ACTING DIRECTOR OF THE                          )
ILLINOIS DEPARTMENT OF CORRECTIONS                     )
JOHN R. BALDWIN; I.D.O.C. A.D.A                        )
COMPLIANCE OFFICER ALLEN PASLEY;                       )
WALTER NICHOLSON; DON MILLS, JR.;                      )
DR. PAGE and STATEVILLE                                )
CORRECTIONAL CENTER JOHN DOE’S                         )
AND JANE DOE’S,                                        )
                                                       )
        Defendants.                                    )

        BRIEF IN RESPONSE TO RULE TO SHOW CAUSE WHY THIS COURT
      SHOULD NOT IMPOSE SANCTIONS FOR FILING A FRIVOLOUS MOTION

        NOW COMES Plaintiff, HANNIBAL DWAN EASON, by and through his appointed

attorney, Joseph B . Carini, III of Johnson & Bell, Ltd., and in response to this Court’s Docket

Order 125 requiring Plaintiff’s counsel show cause why this Court should not impose sanctions

for filing a frivolous motion (Dkt. 122), states as follows:

        The ADA provides that “no qualified individual with a disability shall, because of that

disability ... be denied the benefits of the services, programs, or activities of a public entity, or be

subjected to discrimination by any such entity.” 42 U.S.C. § 12132 (2006). “In the prison

context, a plaintiff can make out a prima facie case of discrimination under both the ADA and

Rehabilitation Act by showing: (1) he is a qualified person; (2) with a disability; (3) the
   Case: 1:18-cv-02553 Document #: 126 Filed: 08/28/20 Page 2 of 6 PageID #:1390




Department of Corrections denied him access to a program or activity because of his disability or

otherwise subjected him to discrimination; and (4) the denial or discrimination was by reason of

his disability.” Jaros v. Illinois Dep’t of Corr., 684 F.3d 667, 672 (7th Cir. 2012).

        Plaintiff is a qualified person entitled to the protections of the ADA. Holmes v Godinez,

311 F.R.D. 177 (N.D. Ill. 2015). Accordingly, Plaintiff is entitled to be free from discrimination

as a result of his disability. Id. Prior to filing the subject motion Plaintiff’s counsel had numerous

video conference phone calls with his client to discuss the allegations of the pleading at issue.

Plaintiff communicates via American Sign Language. Because Plaintiff’s counsel is not versed in

American Sign Language, the video phone allows Plaintiff to call counsel by signing his

communications via video to an ASL interpreter who translates Plaintiff’s conversation to

Plaintiff’s counsel in English and translates Plaintiff’s counsel’s comments to Plaintiff in ASL.

Similarly, because of Plaintiff’s hearing disability, Plaintiff requests and requires an ASL

interpreter at disciplinary and grievance hearings.

        Accordingly, for Plaintiff to effectively communicate with counsel or anyone else via the

videophone, it takes longer than normal communication time and requires a good internet

connection and a videophone screen that does not freeze or drop calls. Menard has one such

phone located in one building and allows Plaintiff limited time slots to use it when it is

functioning properly. Plaintiff’s counsel has had numerous phone calls with Plaintiff interrupted

and/or not take place at all as a result of the inability of the videophone at Menard to function

properly. According to Mr. Eason non-hearing impaired prisoners can use telephones pretty

much whenever they want during daytime hours at phones readily available and accessible to

them.




No. 18 cv 2553                                    2
   Case: 1:18-cv-02553 Document #: 126 Filed: 08/28/20 Page 3 of 6 PageID #:1391




       Further, prior to filing the motion Plaintiff’s counsel had received multiple

correspondence from his client therein expressing increasing concern for his safety, increasing

frustration with his hearing aids and the impact that it has on his day-to-day living, and

increasing frustration at his inability to have access to a phone for legal and non-legal

communications consistent with the type of access non-disabled prisoners have. In this

correspondence, Plaintiff Eason expresses increased complaints that he is feeling as though he is

“suffocating,” that there is “a knee on his neck,” and he had even gone on a hunger strike in an

effort to bring attention to the fact that his ADA rights and needs are not being accommodated.

       Plaintiff Eason has filed multiple grievances over his perceived lack of safety, his

mistreatment and his lack of ADA accommodations. Plaintiff Eason has taken appeals of

grievances but cannot prove whether his mail is being delivered to ARB. Nor is there a set

timeframe in which an ARB appeal may be received; yet while Plaintiff Eason waits, his

complaints remained unresolved and continued and intensified.

       Further, prior to filing the subject motion Plaintiff’s counsel sought direction from

sources available to assist appointed counsel in handling prisoner’s rights cases. Finally,

Plaintiff’s counsel also took into consideration Plaintiff Eason’s status as a class representative in

a class action lawsuit filed on behalf of deaf and hard of hearing inmates against the IDOC,

which case was found meritorious and resulted in a settlement agreement with the IDOC,

believing that Plaintiff in the instant case would similarly ultimately succeed on the merits in the

instant case as well. See Holmes v. Godinez, 311 F.D.R 177 (N.D. Ill. 2015); Holmes v. Baldwin,

11 C 2961.




No. 18 cv 2553                                    3
   Case: 1:18-cv-02553 Document #: 126 Filed: 08/28/20 Page 4 of 6 PageID #:1392




        Plaintiff’s counsel filed the subject motion believing that Plaintiff Eason has suffered and

will continue to suffer irreparable harm due to the lack of accommodation of his disabilities.

Further, Plaintiff’s counsel believed the impact of the lack of ADA accommodation might or

could have had on Plaintiff’s mental and physical health supported the argument that Plaintiff

Eason did not have an adequate remedy at law to alleviate his immediate situation and concerns,

but believed that a transfer could.

        Plaintiff’s counsel relied upon Farnum v. Walker, 593 F. Supp. 2d 1000 (C.D. Ill. 2009),

as an example of an instance in which a concern for one’s physical health resulted in a granting

of a preliminary injunction for an inmate suffering from cystic fibrosis. Burns v. Elrod, 509 F.2d

1133 (7th Cir. 1975), was cited for the proposition that a violation of constitutional rights can

also provide a sufficient basis for the entry of a preliminary injunction, where the plaintiff’s first

amendment rights were purportedly being infringed when a number of individual plaintiffs were

allegedly fired as a result of their political party affiliation. Plaintiff’s counsel believed that here,

Plaintiff’s ADA protections and constitutional rights were being infringed, if not denied him, and

absent relief, Plaintiff did not have adequate legal remedy to address his needs.

        Plaintiff’s counsel did not take the filing of this motion lightly. Plaintiff’s counsel did not

believe that the motion was such that the claims had absolutely no chance of success. “Sanctions

should only be imposed if it is patently clear that a claim has absolutely no chance of success

. . . and all doubt should be resolved in favor of the signing attorney.” K.M.B. Warehouse

Distributors, Inc. v. Walker Mfg. Co., 61 F.3d 123, 131 (2nd Cir. 1995) (internal quotations

omitted). A District Court’s decision not to impose sanctions will not be reversed where

plaintiff’s arguments were not completely lacking in merit. Id.; see also, Bilharz v. First

Interstate Bank, 98 F.3d 985, 989 (7th Cir. 1996) (finding that although plaintiff’s argument




No. 18 cv 2553                                     4
   Case: 1:18-cv-02553 Document #: 126 Filed: 08/28/20 Page 5 of 6 PageID #:1393




supporting her claims were undoubtedly weak, and district court granted summary judgment

against her, her claims were not so devoid of factual support that sanctions were appropriate);

Official Publications, Inc. v. Kable News Co., 884 F.2d 664, 670 (2nd Cir. 1989) (finding that

sanctions should not have been imposed where plaintiff alleged unusual set of facts in relatively

rare case in which there was no clearly applicable precedent, since it cannot be said that Rule 11

is violated unless it patently clear that claim has absolutely no chance of success.).

        Rather, Plaintiff’s counsel believed Plaintiff had a reasonable chance of success on his

motion, that Plaintiff would suffer irreparable harm if his complaints were not addressed, that he

did not have an adequate remedy at law, but that he did have a likelihood of success on the

merits. Accordingly, Plaintiff’s counsel felt it appropriate to attempt to attain the relief sought for

his client.


                                                       Respectfully submitted,

                                                       /s/ Joseph B. Carini, III
                                                       Joseph B. Carini, III (Bar Number: 6198227)
                                                       Attorney for Plaintiff
                                                               Hannibal Dwan Eason
                                                       Johnson & Bell, Ltd.
                                                       33 W. Monroe Street, #2700
                                                       Chicago, IL 60603
                                                       Telephone: 312/372-0770
                                                       Fax: 312/372-9818
                                                       E-mail: carinij@jbltd.com




No. 18 cv 2553                                    5
   Case: 1:18-cv-02553 Document #: 126 Filed: 08/28/20 Page 6 of 6 PageID #:1394




                                CERTIFICATE OF SERVICE

         I do hereby certify that on August 28, 2020, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system which will send notification of such filing
to all attorneys of record.


                                                     s/ Joseph B. Carini, III
                                                     Joseph B. Carini, III (Bar Number: 6198227)
                                                     Attorney for Plaintiff
                                                     Hannibal Dwan Eason
                                                     Johnson & Bell, Ltd.
                                                     33 W. Monroe Street
                                                     Suite 2700
                                                     Chicago, IL 60603
                                                     Telephone: 312/372-0770
                                                     Fax: 312/372-9818
                                                     E-mail: carinij@jbltd.com




No. 18 cv 2553                                  6
